Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s response filed on 6/13/2022 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Tulino on 7/29/2022
The application has been amended as follows: 
In claim 1, last line after “the second p-type gallium nitride” add --------, wherein a transparent electrode is arranged on the second N-type gallium nitride layer and on a portion of a surface of the first
P-type gallium nitride layer not covered by the second multi-quantum well layer, and  the transparent electrode extends to a non-light-emitting region, and a welding point is arranged on the transparent electrode located in the non-light-emitting region,  wherein the first N-type gallium nitride layer comprises a region covered by the first multi-quantum well layer and an uncovered region, and a transparent electrode is arranged on the uncovered region, and the transparent electrode extends to the non-light-emitting region, and welding point is arranged on the transparent electrode in the non-light-emitting region.   -------------------
 Cancel claim 5
 Cancel claim 6
 In claim 7, line replace “5” with ---1---
In claim 18, line 1 replace “6” with ---1---
In claim 10, last line after “a second light-emitting unit” add -----,wherein the method  further comprising: after forming the first light-emitting subunit, depositing a silicon dioxide layer on the surface of the first P-type gallium nitride layer, etching the silicon dioxide layer to remove the silicon dioxide layer in a first region, so as to expose the first P-type gallium nitride layer in the first region, and forming the second multi- quantum well layer in the first region and the method further comprising after forming the second light-emitting subunit, removing the silicon dioxide layer located outside the first region, and forming a transparent electrode on an exposed surface of the first P-type gallium nitride layer, wherein the transparent electrode extends to a non-light-emitting region, and forming a welding point on the transparent electrode in the non-light-emitting region.
 Cancel claim 11
Cancel claim 13
 In claim 12, line 1 replace “11” with –10---
In claim 14, line 1 replace “11” with ---10---
Cancel claim 20

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Prior art neither teach nor suggust “an inorganic light-emitting diode chip, comprising an undoped gallium a N-type gallium nitride layer, first multi-quantum well layer and a first P-type gallium nitride layer that are sequentially arranged, and the second light-emitting subunit comprising a second P-type gallium nitride layer,
a second multi-quantum well layer and a second N-type gallium nitride layer that are sequentially arranged on a surface of the first P-type gallium nitride layer: wherein an orthogonal projection of the second multi-quantum well layer on the undoped gallium nitride layer is smaller than an orthogonal projection of the first multi-quantum well layer on the undoped gallium nitride layer and wherein a color of a light beam emitted by the second multi-quantum well layer is different from a color of a light beam emitted by the first multi-quantum well layer, and wherein the second P-type gallium nitride layer is arranged between the first P-type gallium nitride layer and the second multi-quantum well layer, and the second multi-quantum well layer completely covers the second P-type gallium nitride layer , wherein a transparent electrode is arranged on the second N-type gallium nitride layer and on a portion of a surface of the first P-type gallium nitride layer not covered by the second multi-quantum well layer, and  the transparent electrode extends to a non-light-emitting region, and a welding point is arranged on the transparent electrode located in the non-light-emitting region,  wherein the first N-type gallium nitride layer comprises a region covered by the first multi-quantum well layer and an uncovered region, and a transparent electrode is arranged on the uncovered region, and the transparent electrode extends to the non-light-emitting region, and welding point is arranged on the transparent electrode in the non-light-emitting region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816